UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

_________________________________
                                  )
RONALD S. HOLSTON, JR.,           )
                                  )
                 Plaintiff,       )
                                  )
           v.                     )             Civil Action No. 12-CV-1536(KBJ)
                                  )
DAVITA VANCE-COOKS,               )
                                  )
                 Defendant.       )
                                  )
_________________________________ )

                             MEMORANDUM OPINION

      On September 17, 2012, Plaintiff Ronald S. Holston, Jr. (“Holston”), filed a

complaint against Davita Vance-Cooks, Acting Public Printer of the United States

Government Printing Office, alleging race discrimination and reprisal in violation of

Title VII, 42 U.S.C. §§ 2000e-5 and 2000e-16. (Compl., ECF No. 1, ¶ 1.) As the

deadline to complete discovery neared, Holston’s attorney moved to withdraw as

counsel. (Mot. to Withdraw, ECF No. 11.) On September 20, 2013, the Court granted

Holston’s attorney leave to withdraw from the case and noted that Holston had failed to

object to the motion to withdraw within the time period set forth in the Local Rules.

(Minute Order of Sept. 20, 2013.) Since that time, Holston has consistently ignored

Court orders directing him to respond: first, he failed to respond to the Court’s order of

September 20, 2013, directing him to notify the Court whether he planned to obtain

substitute counsel or conduct this case pro se (Minute Order of Oct. 9, 2013); second,

he failed to show cause why this case should not be dismissed for want of prosecution

or failure to comply with a court order (see id.). The Clerk’s Office sent hard copies of
both minute orders to Holston. (Id.; Minute Order of Sept. 20, 2013.) Two weeks have

passed since Holston’s last deadline; nevertheless, he has offered no explanation for his

failure to respond and has made no report of his efforts, if any, to obtain new counsel or

to continue this action pro se.

        “Courts have inherent power to manage their dockets efficiently[.]” MBI Grp.,

Inc. v. Credit Foncier du Cameroun, No. 07-0637, 2009 WL 8731182, at *1 (D.D.C.

Mar. 23, 2009) (citing Landis v. No. Am. Co., 299 U.S. 248, 254-55 (1936)). This

includes power to “dismiss a case sua sponte for a plaintiff’s failure to prosecute or

otherwise comply with a court order.” Angelino v. Royal Family Al-Saud, 688 F.3d 771,

775 (D.C. Cir. 2012); see also Peterson v. Archstone Communities LLC, 637 F.3d 416,

418 (D.C. Cir. 2011) (same); Link v. Wabash R.R. Corp., 370 U.S. 626 (1961) (same).

The court’s authority to dismiss applies in equal force when the plaintiff is

unrepresented by counsel and proceeding pro se. See Allen v. United States, 277 F.R.D.

221, 223 (D.D.C. 2011) (“The court’s authority to dismiss a case for failure to

prosecute or failure to follow the court’s order is not discarded simply because a

plaintiff is proceeding pro se. To be clear, a plaintiff is obligated to prosecute his

lawsuit in accordance with the Federal Rules of Civil Procedure and the local rules of

this court.” (citation omitted)).

       The Court’s October 9, 2013, order specifically notified Holston that the Court

may dismiss the case sua sponte for failure to prosecute or to comply with a court order

pursuant to Federal Rule of Civil Procedure 41(b); Holston failed to heed that warning.

(Minute Order of Oct. 9, 2013 (citing Jones v. Horne, 634 F.3d 588, 603 (D.C. Cir.

2011).) In light of Holston’s repeated failure to respond to the Court’s orders or in any



                                             2
way move forward on this case, the Court will dismiss the complaint in its entirety for

failure to prosecute and failure to comply with the Court’s orders. A separate order

accompanies this memorandum opinion.


Date: November 5, 2013                          Ketanji Brown Jackson
                                                KETANJI BROWN JACKSON
                                                United States District Judge




                                            3